Citation Nr: 1219289	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-46 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1972 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   


FINDING OF FACT

Sinusitis is manifested by weekly nonincapacitating episodes with symptoms of pain, headaches, and nasal discharge/drainage with crusting.


CONCLUSION OF LAW

The criteria for disability rating of 30 percent, but not higher, for sinusitis have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

A review of the record shows that the Veteran was not sent a letter that adequately complied with the notice requirements.  However, the record reflects that the Veteran was mailed a letter in June 2009 advising him of what the evidence must show and how the VA determines the disability rating.  Additionally, in the June 2009 letter, the Veteran was provided with a copy of the rating criteria for his disability and so, he was made aware of exactly what was required to be entitled to the next higher disability rating for sinusitis.  Additionally, the Veteran was afforded a Board hearing in August 2012, at which time he was informed of what the evidence must show and questioned at length by his representative regarding his various symptoms of sinusitis and how they fit into the disability rating criteria used to evaluate such.  The Veteran also reported that he did not receive much medical treatment for his disability and mainly treated himself with over-the-counter medications, thus indicating that there were no outstanding medical records. 

While the Veteran was never sent a letter providing him with appropriate notice, the Board finds that the Veteran has been made aware of the necessary evidence needed to substantiate his claim and has had ample opportunity to submit such evidence.  Additionally, as noted below, the Board has found that the Veteran has been afforded adequate assistance in response to his claim, to include a thorough VA examination.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011) which utilizes the general rating formula for sinusitis (outlined below).  Under the general rating formula for sinusitis, a 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis.  A maximum 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis; or, for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

An "incapacitating episode" means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In March 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that the course of his sinusitis had been intermittent with remissions.  The Veteran reported that he had experienced recurrent infections (acute sinusitis) and that his left eye had been progressively displaced inferiorly as a result of the swelling in that area.  However, in 2004, the Veteran underwent a surgical procedure to remove a large mucocele from his left superior orbital area.  The Veteran reported that he had experienced fewer infections and less pain since the surgery.  He reported that he still experienced nonincapacitating episodes at a rate of approximately three per year and that each episode lasted three or four days.  He reported that during these episodes his main symptom was sinus pain.  He also reported current rhinitis symptoms of nasal congestion, excess nasal mucous, watery eyes, and sneezing and current sinusitis symptoms of sinus pain, sinus congestion, and headaches.  The Veteran denied difficulty breathing and any speech impairment.  He reported that he experienced perennial nasal allergies, but denied history of neoplasm and osteomyelitis.  The Veteran reported that he experienced blurry vision with his sinus infections.  

Upon physical examination, there was some nasal crusting and the mucosa was red.  The sinuses affected were the frontal and maxillary.  There was no soft palate abnormality or speech impairment.  There were no signs of nasal obstruction.  There were no nasal polyps present and there was no septal deviation.  There was no permanent hypertrophy of the turbinates from bacterial rhinitis or rhinosclera present.  There was no tissue loss, scarring, or deformity of the nose.  There was no evidence of Wegener's granulomatosis or granulomatosis infection.  There were no other nasal findings.  X-rays revealed partial opacification of the left maxillary sinus; asymmetry of the left orbit when compared with the right, with the left inferior orbital rim being lower than the right; and some mucosal thickening in the right maxillary sinus.  The impression was post-surgical changes on the left and other findings as described.  The examiner diagnosed mild right maxillary sinusitis.  The examiner reported that the Veteran's sinusitis would have a mild effect on the Veteran's ability to do chores, shop, and exercise.  Further, the examiner noted that the Veteran's maxillary sinus disease at present would have a minimal effect on his ability to work.  

A review of the record shows that the Veteran has also received care for sinusitis at the VA Medical Center.  A review of those records shows that the Veteran has reported sinus drainage, coughing, yellow sputum, and left eye swelling.  In December 2008, the Veteran was prescribed antibiotics for treatment, but generally, the Veteran has reported that he uses over-the-counter medication for treatment of his symptoms.  

In April 2012, the Veteran and his spouse provided testimony regarding his sinusitis at a Board hearing.  At that time, the Veteran reported that he experienced sinus headaches nearly every day.  He reported that usually his headaches were a 5 out of 10 in intensity and lasted for about one day.  He reported that approximately every two weeks, he experienced a more severe headache that could be as bad as a 10 out of 10 in intensity and that it could last up to three days.  He reported that during those times, he went to bed in a dark room and kept away from other people until his headache was better.  The Veteran's spouse confirmed these statements.  The Veteran also reported that he took Ibuprofen and Claritin D for treatment of his sinusitis symptoms.  He reported that he sought medical care for sinusitis at the VA Medical Center when he first got out of the service, but since they were unable to give him any relief from his symptoms he just stopped going and got in the habit of treating himself at home with the medications available to him over-the-counter.  The Veteran reported that his left eye was often crusty when he woke up in the mornings because his sinus drainage pooled in that area.  He reported that this caused his left eye to become red and irritated and that he usually tried using a warm cloth to wipe away the crusty discharge.  The Veteran also reported that he experienced nasal drainage every day.  He reported that it would become hard and crusty around his nose.  

Additionally, the Veteran reported that when at his March 2008 VA examination, he told the VA examiner that he experienced nonincapacitating episodes; with headaches, pain, nasal drainage, and crusting; approximately three times per week, not three times per year.  The Veteran's spouse also reported that the Veteran experienced nonincapacitating episodes at least three times per week.  Further, the Veteran and his spouse both reported that the Veteran's sinusitis symptoms had been relatively consistent throughout the length of his disability.  
          
The Veteran is competent to report his symptoms and their severity.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.  

In addition, lay testimony is competent to establish the presence of observable symptoms and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.  Moreover, the Board finds that the statements provided by the Veteran's spouse corroborating his account of the frequency and severity of his sinusitis symptoms are credible.

The Board finds that the Veteran is entitled to a 30 percent disability rating for his sinusitis for the entire period on appeal.  In this regard, the Board notes that the Veteran has reported experiencing nonincapacitating episodes on a weekly basis.  He reported that his symptoms during such include pain, headaches, and nasal discharge/drainage with crusting.  Additionally, the Veteran reported experiencing even more frequent sinus headaches that range from moderate to severe in nature.  These symptoms more nearly approximate the criteria required for a 30 percent disability rating for sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

Consideration has been given to assigning a higher disability rating for the period on appeal.  However, there is no evidence that the Veteran has had radical surgery with chronic osteomyelitis.  In fact, it is specifically stated in the March 2008 examination report that there is no evidence of osteomyelitis.  Additionally, there is no evidence that the Veteran has undergone repeated surgeries.  The record shows that the Veteran underwent a surgical procedure while in active service and another more recently in 2004.  This is not evidence of repeated surgical procedures.  Therefore, a higher disability rating is not warranted at this time.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his sinusitis.  In fact, the Veteran has reported that he treats his disability with over-the-counter medication and the medical evidence of record shows that the Veteran rarely seeks medical attention for his sinusitis symptoms.  Additionally, there is no indication that the Veteran is unable to work as a result his sinusitis.  The March 2008 VA examiner also noted that the Veteran's sinusitis was mild and would not overly interfere with his ability to work.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

The Board having determined that the Veteran's sinusitis warrants a 30 percent disability rating, but not higher, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


